Citation Nr: 0601695	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  00-12 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for transurethral resection 
of the prostrate with penile implant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The veteran had active duty from July 1943 to November 1948 
and from October 1950 to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision.  In April 2001 
and October 2004, the Board remanded for further development 
and the case is now before the Board for final appellate 
determination.   


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained or 
attempted to obtain all relevant evidence for an equitable 
disposition of the veteran's appeal.

2.  The veteran's transurethral resection of the prostrate 
with penile implant has not been shown to be related to 
service.


CONCLUSION OF LAW

The criteria for service connection for transurethral 
resection of the prostrate with penile implant have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in November 2002, October 2003, and November 
2004, the RO informed the appellant of the provisions of the 
VCAA.  More specifically, these letters notified the 
appellant that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to his appeal but that 
he had to provide enough information so that VA could request 
the relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in April 2000, as well as supplemental statements of 
the case (SSOCs) in August 2004 and September 2005, in which 
the appellant and his representative were advised of all the 
pertinent laws and regulations regarding his claim.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  Further, the claims file 
reflects that the September 2005 SSOC contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Thus, to the extent that the 
letters notifying him of the VCAA may not have technically 
informed the appellant of each element of the VCAA, the 
appellant was nonetheless properly notified of all the 
provisions of the VCAA by the September 2005 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in this case, where the claim was adjudicated in 
October 1999.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  
Although the notices provided to the veteran in 2002, 2003, 
and 2004 were not given prior to the first adjudication of 
the claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notices 
were provided, the case was readjudicated in the September 
2005 SSOC.  Any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

VA outpatient records, private medical records, and VA 
examination reports dated in October 2003 and December 2004 
have been obtained, and there is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.  The December 2004 VA examiner noted that the 
veteran failed to appear for two scheduled tests which would 
have been determinative of the examiner's opinion concerning 
etiology.  The duty to assist is not a one-way street.  If 
the veteran wishes help, he cannot passively wait for it in 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the veteran's 
cooperation in testing was required to obtain necessary data 
in making an etiological determination.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
veteran's DD Form 214's reflect his military occupation 
specialty included Anti-aircraft Artillery Gun Crewman and 
that he received numerous awards including the Purple Heart, 
Combat Infantry Badge, and Korean Service Medal with 2 Bronze 
Stars.  While the appellant clearly is a combat veteran, he 
does not assert nor is there evidence that his disability 
occurred during combat or is any way associated with combat.  

Service medical records reveal that the veteran was seen for 
pyelonephritis (a kidney infection) in December 1957.  On the 
Report of Medical Examination in November 1969, impotence was 
listed in the summary of defects section as a psychiatric 
abnormality.  The examination at service discharge noted 
large left varicocele in the genitourinary system with no 
other pertinent complaints or abnormalities being reported.  

Post-service medical records include private medical records 
which note the veteran's history of transurethral resection 
of the prostate.  He had a penile prosthesis in 1990.  In 
July 1996, the veteran's penile prosthesis was removed and 
replaced with another prosthesis.  An October 2003 VA 
examination report noted penile implant was secondary to 
total impotence which was not directly related to his 
transurethral resection of the prostate.  The examiner also 
added that it was not related to active service.  

Pursuant the Board's October 2004 remand, VA afforded the 
veteran an etiology examination in December 2004.  In 
determining the etiology of the veteran's disability, the 
examiner indicated that he could not reach any conclusion as 
he had no definite history that the veteran underwent 
transurethral resection of the prostate gland.  The examiner 
further pointed out that since cystoscopy had not been done 
(veteran failed to appear for two scheduled appointments), he 
could not reach a definite diagnosis or a definite consensus.  
The examiner also noted that he did not have a clear history 
of the veteran's penile implant and the cause of his 
impotence.  

Based upon review of the evidence, the Board finds that 
service connection is unwarranted.  While impotence and 
pyelonephritis were noted in service, there was no further 
indication of the conditions.  Neither condition was noted at 
the examination at service discharge nor is there competent 
medical evidence that relates those conditions to the 
transurethral resection of the prostate with penile implant 
nineteen years after service discharge.  Also, while 
varicocele was noted at service discharge, there is no nexus 
to the veteran's currently claimed disability.  As indicated 
by the December 2004 examiner, based on the current medical 
record, there is no way to determine the etiology of the 
veteran's current disability and to relate it to service.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  Therefore, service connection for transurethral 
resection of the prostrate with penile implant is denied.

To the extent that the veteran himself has claimed his 
transurethral resection of the prostrate with penile implant 
is related to service, as a layman, he has no competence to 
give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's transurethral resection of the prostrate 
with penile implant is related to service.  When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to service connection for transurethral resection 
of the prostrate with penile implant is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


